Citation Nr: 1543859	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-27 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for post-operative degenerative joint disease of the right knee.

2.  Entitlement to an increased rating in excess of 10 percent for post-operative degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The jurisdiction was subsequently transferred to Waco, Texas.

The appeal is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

Unfortunately, a remand is required in this case.  At the outset, the Veteran's complete treatment records from Kaiser Permanente have not been obtained.  He has reported receiving ongoing treatment at this facility, to include steroid injections in his knees.  However, only his records dated from October 2012 to November 2012 are currently associated with his file.  Therefore, his complete records should be obtained on remand.  

As the case must be remanded, the Veteran's updated VA treatment records, as well as any additional records from the Texas Hip and Knee Center and/or Texas Healthcare P.L.L.C., should also be obtained, and he should be scheduled for a current VA examination of his knees.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Kaiser Permanente and the Texas Hip and Knee Center and/or Texas Healthcare P.L.L.C., dated from November 2009 forward.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from February 2015 forward.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his degenerative joint disease of the knees.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported.  

The examiner must identify and describe the severity of all residuals of the Veteran's degenerative joint disease of the knees.  The examiner must complete the appropriate Disability Benefits Questionnaire (DBQ) for the Veteran's service-connected knee disabilities.

4.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




